DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2021 has been entered.

Claims 1, 3, 4, 6, 8-9 and 15 are currently under examination.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are rendered uncertain by the phrase “at least one of: 1 portion of marine algal glycoprotein and 1 portion of glucuronic acid by weight, 34 portions of marine algal glycoprotein and 9 portions of glucuronic acid by weight, 63 portions of marine algal glycoprotein and 19 or 34 portions of marine algal glycoprotein and 9 portions of glucuronic acid by weight...  the recitation of one or more of the alternatives is not appropriate or clear when reciting exactly the same ingredients but in different amounts. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claims 3, 6, 8-9 and 15 are rendered uncertain by the phrase “by weight” because it is not clear what these portions are in relation to.  Are they in relation to the weight of the whole composition or in relation to each other? The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 4 are rendered uncertain by the phrase “a molecular weight” because it is not clear if Applicant is claiming that there are more than these glycoproteins or if Applicant is using the incorrect article and is intending to claim one particular molecular weight.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 3-4, 6, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/073860 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising a glycoprotein from a blue marine alga and glucuronic acid.  To expedite prosecution for Applicants, claim 6, drawn to a non-elected species, recites that the composition also comprises natural indigo, which is Indigo naturalis.  The claims anticipate that claims in ‘830, because the copending claims recite one ratio for the different components in the composition.  But this ratio is encompassed by the ranges of the ratios in the instant claims, and glucuronic acid is a sugar.  The intended uses and functional properties of the compositions in the two claim sets are different- treating uremia and proteinuria in the instant claims and treating fatty liver, hepatitis and cirrhosis in the copending claims.  But the different intended uses and functional properties have no patentable weight, because they are not structural limitations and do not change the structure of the algal glycoprotein or the composition comprising the algal glycoprotein.  Therefore, these inventions are patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.  	Claims 1, 3-4, 6, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8 and 12-13 of copending Application No. 16/073830 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising a glycoprotein from a marine alga and glucuronic acid.  The intended uses and functional properties of the compositions in the two claim sets are different- treating uremia and proteinuria in the instant claims and treating hypertension by increasing HDL or decreasing triglycerides in the copending claims.  But the different intended uses and functional properties have no patentable weight, because they are not structural limitations and do not change the structure of the algal glycoprotein or the composition comprising the algal glycoprotein.  The ranges of ratios in the copending claims are encompassed by the ranges of ratios in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.  	Claims 1, 3-4, 6, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7 and 12 of copending Application No. 16/073848 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising a glycoprotein from a marine alga and glucuronic acid.  The intended uses and functional properties of the compositions in the two claim sets are different- treating uremia and proteinuria in the instant claims and treating diabetes in the copending claims.  But the different intended uses and functional properties have no patentable weight, because they are not structural limitations and do not change the structure of the algal glycoprotein or the composition comprising the algal glycoprotein.  The ranges of ratios in the copending claims and in the instant claims are the same.  To expedite prosecution for Applicants, claim 6, drawn to a non-elected species, and copending claim 6 recite that the composition also comprises natural indigo.  The ranges for the ratios in the two claims are largely overlapping and almost the same.  Therefore, these inventions are patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699